

Exhibit 10.3
MYLAN INC.
2003 LONG-TERM INCENTIVE PLAN
NOTICE OF AWARD OF RESTRICTED STOCK UNITS
Notice is hereby given that, by action of the Compensation Committee of the
Board of Directors of Mylan Inc. (the “Company”), [ ____________ ] (the
“Participant”) has been granted, effective as of the [ ___ ] day of [ _________
], an award of restricted stock units (the “Award”) payable in shares of common
stock (the “Shares”) of the Company pursuant to the Company’s 2003 Long-Term
Incentive Plan, as amended (the “Plan”). The Award is subject to the terms and
conditions set forth below and in the Plan, which is a part of this Notice of
Restricted Share Award (this “Notice”). To the extent that there is a conflict
between the terms of the Plan and this Notice, the terms of the Plan shall
govern, except as specifically set forth herein. Any term not defined herein
shall have the meaning assigned to such term in the Plan.
                                                      
1.    Number of Restricted Stock Units: [ _______ ] where 1 RSU is equal to the
right to receive [ __ ] Share[s].


2.    Vesting: The Award granted hereunder will become vested in accordance with
the following schedule (in each case at 12:01 a.m. (ET) on the relevant vesting
date) provided the Participant is continuously employed by the Company on the
relevant vesting dates and subject to accelerated vesting as set forth in
Sections 4 and 5 of this Notice:


[Vesting Date
Shares Vested]
[
]



3.    Issuance of Shares: Within two (2) business days following the vesting of
the Award or portion of such Award, the Company shall issue to the Participant
Shares in respect of such vested Award in accordance with the Plan (if
applicable, net of any Shares withheld by the Company to satisfy tax obligations
as permitted by Section 11.05 of the Plan).


4.    Forfeiture: In the event of the termination of Participant’s employment by
the Company for Cause, any unvested portion of the Award shall automatically be
forfeited to the Company and this Notice shall be of no further force and
effect. In the event of the termination of the Participant’s employment (i) by
reason of the Participant’s death, Retirement or Permanent Disability, (ii) by
the Company without Cause or (iii) by the Participant with Good Reason, the
Award shall vest in full as of the date of such termination, and the Company
shall deliver to the Participant a certificate representing the Shares payable
upon such vesting (if applicable, net of any Shares withheld by the Company to
satisfy tax obligations as permitted by Section 11.05 of the Plan). For purposes
of this Notice, “Cause” and “Good Reason” shall have the meanings assigned to

1



--------------------------------------------------------------------------------



such terms in the [Participant’s Employment Agreement (the "Employment
Agreement")].


5.    Change in Control: Notwithstanding anything to the contrary in the Plan or
in this Notice, in the event of a Change in Control (as defined in the Plan),
any unvested Awards granted pursuant to this Agreement shall vest as follows:


a)    With respect to each unvested Award that is assumed or substituted in
connection with a Change in Control, in the event of a termination of the
Participant’s employment or service during the 24-month period following such
Change in Control (i) without Cause or (ii) by the Participant for Good Reason,
such Award shall become fully vested and exercisable as of such termination of
employment.


b)    For purposes of this Section 5, an Award shall be considered assumed or
substituted for if, following the Change in Control, the Award remains subject
to the same terms and conditions that were applicable to the Award immediately
prior to the Change in Control (including vesting conditions) except as set
forth in this Section 5 and except that the Award instead confers the right to
receive publicly traded equity securities of the acquiring entity or the
ultimate parent company which results from the Change in Control.


c)    With respect to each unvested Award that is not assumed or substituted in
connection with a Change in Control, immediately upon the occurrence of the
Change in Control, such Award shall become fully vested and exercisable.


d)    Notwithstanding any other provision of the Plan, in the event of a Change
in Control, the Compensation Committee of the Mylan Inc. Board of Directors (the
“Committee”) may, in its discretion, except as would otherwise result in adverse
tax consequences under Section 409A of the United States Internal Revenue Code
(the “Code”), provide that each Award shall, immediately upon the occurrence of
a Change in Control, be cancelled in exchange for a payment in cash or
securities in an amount equal to (i) the excess of the consideration paid per
Share in the Change in Control over the purchase price (if any) per Share
subject to the Award multiplied by (ii) the number of Shares then outstanding
under the Award.


e)    Notwithstanding the foregoing, for each Award that constitutes deferred
compensation under Section 409A of the Code, a Change in Control shall be deemed
to have occurred under the Plan with respect to such Award only if a change in
the ownership or effective control of the Company or a change in ownership of a
substantial portion of the assets of the Company shall also be deemed to have
occurred under Section 409A of the Code.


6.    Limitation Of Liability: The Participant agrees that any liability of the
officers, the Committee, and the Board of Directors of the Corporation to the
Participant under

2



--------------------------------------------------------------------------------



this Notice shall be limited to those actions or failure to take actions which
constitute self-dealing, willful misconduct or recklessness.


7.    Governing Law: The terms and conditions of this Notice shall be governed
by and construed in accordance with the laws of the Commonwealth of
Pennsylvania.


This Notice is executed by authority of the Committee, effective as of the date
first set forth above.


 
Rodney L. Piatt
Chairman, Compensation Committee of
the Mylan Inc. Board of Directors
 





The undersigned Participant hereby acknowledges receipt of this Notice and
agrees to and accepts the terms and conditions set forth herein.


 
Participant:


 
 
[NAME]
 




3

